DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-10) in the reply filed on 01/12/2022 is acknowledged. The traversal is on the ground(s) that amended claim 10 and amended claim 15 now also recite risk and urgency based on a vehicle sensor input and that Species I now includes claims 1-20. This is not found persuasive because the way that species 1 assess a risk and an urgency is different from the way that species 2 and 3 assess the risk and the urgency, i.e. a risk and urgency based on a corresponding range and change over time is different than a risk and urgency based on calculating a probability of occurrence of an adverse event based upon a first environmental condition as recited in species 2 and is different than a risk and urgency based on a probability of occurrence of an adverse event that is predicted to occur within a future, preset time based on temperature sensor output as recited in Species 3. Said conditions of assessing the risk and the urgency in species 1, 2, 3, are different. Accordingly, Applicant’s amendments of claims 10 and 15 doesn’t change the assignments of claims per each specific species. The examiner consider claims 1-10 to read on elected Species 1. Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2 and Species 3, there being no allowable generic or linking claim.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant claims “assessing a risk and an urgency” and then claims “both a risk and an urgency”. It is not clear to the examiner whether “a risk and an urgency” recited later are the same or different than “a risk and an urgency” recited before. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation “both a risk and an urgency” will be treated as the same risk and the same urgency recited before.
With respect to claim 1, the applicant claims “modifies an environmental condition”. It is not clear to the examiner whether “an environmental condition” recited later is the same or different than “an environmental condition” recited before. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation “modifies an 
With respect to claim 1, the applicant claims “transforming the first priority value and the second priority value into a combined priority value”. It is not clear what the applicant is trying to convey with the term “transforming”. Is it combining, or is it using some kind of factors or gains or is it just saving both values together. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation “transforming” is interpreted as “using both values together”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: what is being done or performed by the combined priority value.
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claim 1 and for failing to cure the deficiencies listed above.
With respect to claim 2, the applicant claims “a detected previously defined situation”. It is not clear to the examiner what the applicant a trying to convey with the limitation “a previously defined situation”. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as “when the measured environmental condition are normal”.
Claim 2 recites the limitation "the risk level" and “the urgency level” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claims 2 and 5, the applicant claims “a vehicle command”. It is not clear to the examiner whether said “a vehicle command” is a new command or the same as the vehicle command recited above. The metes and bounds of the claimed limitation are vague and ill-defined rendering the claim indefinite. According to the examiner’s best knowledge, the claim limitation will be treated as the same vehicle command recited before.
Claim 5 recites the limitation "the series" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the risk level" and “the urgency level” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the re-assessed risk level" and “the re-assessed urgency level” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dulin et al US 2002/0161501 A1 (hence Dulin).
In re claim 1, Dulin discloses automated systems and methods for preventing entrapment of children, disabled, aged or infirm persons, or pets from being trapped in closed vehicles left in the sun, so that they will not suffocate from the heat (Abstract) and teaches the following:
A computer-implemented process for controlling an environment of a vehicle interior responsive to detecting a predetermined environmental condition of the vehicle interior (Paragraphs 0016-0019), the process comprising:
assessing a risk and an urgency based on a vehicle sensor input (Fig.2, #82-84 and Paragraph 0070), wherein assessing both a risk and an urgency comprises: obtaining data for the vehicle interior, based on a measured environmental condition, wherein the obtained data is mapped to a corresponding range, which corresponds to the risk, and change over time, which corresponds to the urgency (Paragraphs 0046-0047, 0060-0061);
assigning, dynamically a first priority value based upon the range and a second priority value based upon the change over time (Paragraphs 0063 and 0071);
and transforming the first priority value and the second priority value into a combined priority value (Fig.2, #122, and Paragraph 0071);
generating a vehicle command based upon at least one of the assessed risk and the assessed urgency (Paragraph 0072);
and executing the generated vehicle command to control at least one electronic component of the vehicle; where the executed command modifies an environmental condition of the vehicle interior (Fig.1, #24 - #30, and Paragraphs 0060 and 0068).
In re claim 2, Dulin teaches the following:
performing in a cyclically recurring manner, until a detected previously defined situation is resolved: re-assessing the risk level, the urgency level, or both, based on an updated sensor input, updated vehicle historical records, or both; re-generating a vehicle command, based upon the identified previously defined situation, the assessed risk level, and assessed urgency level; and executing the re-generated vehicle command (Fig.2, check is continued until above 90oF is not satisfied)
In re claim 3, Dulin teaches the following:
identifying the previously defined situation as a select one of: an obtained temperature is below a first predetermined temperature threshold; an obtained temperature exceeds a second predetermined temperature threshold; or an obtained air quality measurement satisfies a predetermined air quality situation (Fig.2, #84, and Paragraphs 0065-0066)
In re claim 4, Dulin teaches the following:
identifying the previously defined situation by: utilizing at least one of an exterior temperature sensor, an interior temperature sensor, a carbon monoxide sensor, and an oxygen sensor to determine an environmental condition; detecting an occupant of the vehicle; and detecting at least one vehicle operational state (Fig.1 #40 and Paragraph 0047)
In re claim 5, Dulin teaches the following:
generating a vehicle command comprises: generating a series of vehicle commands based upon the detected previously defined situation, the assessed risk, and assessed urgency (Fig.1, #24 - #30, Fig.2, #126, and Paragraph 0072); and waiting for a predetermined wait time between at least a first vehicle command and a second vehicle command within the series of vehicle commands, wherein the predetermined wait time is modified based on the assessed risk, and assessed urgency (Paragraph 0073)
In re claim 6, Dulin teaches the following:
wherein the predetermined environmental condition is detected by: detecting that a living being is within the vehicle interior and at least one of: an engine of the vehicle is stopped; or the engine is running, but the vehicle has not moved in a predetermined amount of time (Paragraphs 0022-0023)
In re claim 9, Dulin teaches the following:
re-assessing at least one of the risk and the urgency, based on an updated sensor input; and re-executing a vehicle command, based upon the re-assessed risk level, and re- assessed urgency level (Paragraph 0073)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chacon, JR. et al US 2017/0046937 A1 discloses improvements in alerting a person that they have left a child or animal in a vehicle. More particularly, the present alert system monitors temperature and temperature changes to determine that a child has been left in a vehicle and then sends an alert.
Friedman US 2009/0204297 A1 discloses A system for sensing the presence of a vehicle occupant and taking remedial action so as to prevent overheating of an occupant of the vehicle.
Justice et al US 9,227,484 B1 discloses a system that detects the presence of a living being within a vehicle and triggers an alarm should the temperature rise above or fall below a predetermined threshold limit.
Duan et al US 9,676,325 B1 discloses a method for detecting the presence of an unattended child left in a vehicle, determining if all windows in the vehicle are closed when the vehicle is not running, and outputting an alert indicating that an unattended child is left in the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669